PER CURIAM.
This court, on September 21, 1961, 132 So.2d 771, quashed an order of affirmance entered by the circuit court in this cause. The petitioners, after the quashal of the circuit court’s order of affirmance, moved, inter alia, for a transfer of the appeal from the circuit court to the Supreme Court of Florida. This motion was denied and the appeal in the circuit court was dismissed. It is the latter order of which the petitioners complain.
This court, after hearing oral argument, concludes that the cause should be transferred by the circuit court to the Supreme Court of Florida in accordance with the applicable statute and the appellate rule. In reaching this conclusion, we should point out, in fairness to the trial judge, that no such directions were contained in this court’s order quashing the circuit court’s order o-f affirmance.
Accordingly, this cause is remanded to the circuit court with the request that the trial judge transfer the appeal and all the *632papers in connection therewith, to the Supreme Court of Florida, in accordance with the opinion of that court rendered July 14, 1961, 132 So.2d 3. It is so ordered.